Citation Nr: 9917421	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for pulmonary 
sarcoidosis with exercise induced asthma, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1983 to July 
1996.  

This case arises from rating decisions of the Detroit, 
Michigan Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

In her substantive appeal the veteran requested an 
opportunity to present testimony before a Member of the Board 
conducting travel board hearings at the Regional Office.  
Accordingly, further development is in order.

Further development also is in order in light of the 
appellant's presentation of a notice of disagreement on the 
issue of entitlement to service connection for rheumatoid 
arthritis of multiple joints.  In this regard, a statement of 
the case has yet to be issued to the appellant.

Therefore, this case is REMANDED for the following action:

1.  The RO should schedule the veteran to 
appear for a hearing before a traveling 
Member of the Board of Veterans' Appeals.

2.  The RO should issue a statement of 
the case on the issue of entitlement to 
service connection for multiple joint 
rheumatoid arthritis.  The appellant 
should understand that if she desires to 
perfect an appeal as to this issue she 
must file a timely substantive appeal.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional 

evidence she desires to have considered in connection with he 
current appeal.  No action is required of the veteran until 
she is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


